Citation Nr: 9915507	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-42 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 
1995 for service-connected disability compensation.  

2.  Entitlement to an initial compensable rating for 
residuals of surgical removal of the left ovary and right 
ovarian dysfunction due to endometriosis.  

3. Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from June 1978 to July 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Baltimore Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In August 1998, 
the appellant testified at a hearing held in Washington, D.C.  
An earlier hearing was held in August 1997 at the RO.  

Appellate consideration of the issue of entitlement to an 
initial compensable rating for residuals of surgical removal 
of the left ovary and right ovarian dysfunction due to 
endometriosis is deferred pending completion of the 
development requested below in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  A claim for service-connected disability compensation 
benefits was initially received by VA on July 13, 1995, more 
than one year after the appellant's discharge from service in 
July 1990.  

2.  Her service-connected TMJ is not manifested by any 
limitation of temporomandibular articulation; it is 
associated with occasional jaw and muscle pain and weakness, 
resulting in no significant functional limitation.  



CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than July 13, 
1995 for the award of service-connected disability 
compensation benefits is not established.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).  

2.  The requirements for a compensable, initial evaluation 
for TMJ syndrome are not satisfied.  38 C.F.R. Parts 3 & 4, 
including Diagnostic Code 9905 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Service-Connected Compensation

The effective date of an award of disability compensation 
benefits for service-connected disabilities shall be the day 
following the date of discharge or release from service if an 
application therefore is received by VA within one year from 
such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  
Otherwise, the effective date of such an award shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The evidence establishes, and the appellant does not dispute, 
that a claim by her seeking service-connected disability 
compensation benefits was initially received at a VARO on 
July 13, 1995, more than one year after the date of her 
discharge from active service in July 1990.  Under these 
circumstances, legal entitlement to an effective date earlier 
than July 13, 1995 for the corresponding award of service-
connected disability compensation benefits is not 
demonstrated.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).   

The appellant has argued that the claims form (VA Form 21-
526e, Veteran's Application for Compensation or Pension at 
Separation from Service) which she signed on July 31, 1990 at 
Andrews Air Force Base (AFB), while processing out of 
service, was delivered by her to a "VA representative" at the 
time, thereby placing it constructively in VA hands.  
However, the instructions attached to that claims form make 
it quite clear that the appellant actually handed the form in 
question to a military personnel representative at Andrews 
AFB, not to an employee of VA.  

Initial Rating for TMJ Syndrome

Disability evaluations are determined by application of the VA 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In evaluating the severity of the appellant's service-
connected disability, it is essential to consider the medical 
history of the disorder.  38 C.F.R. § 4.1 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The Board observes that 
the appellant has expressed disagreement with the initial 
noncompensable rating assigned her TMJ syndrome, effective in 
July 1995.  A claim placed in appellate status by 
disagreement with an initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Since the current claim seeking a compensable 
initial rating for TMJ syndrome was received in July 1995, 
evidence dating from earlier than July 1995 is not 
particularly relevant.  See 38 C.F.R. § 3.400(o)(1)(1998).  

The Rating Schedule provides for the evaluation of an 
unlisted condition, such as a TMJ syndrome, based on 
limitation of motion of temporomandibular articulation.  
38 C.F.R. §§ 4.20, 4.27; Diagnostic Codes 9999-9905 (1998).  
The current evidentiary record, including the report of VA 
dental examination of the appellant in September 1995, 
reflects no competent medical evidence of a compensable 
degree of limitation of motion affecting either jaw.  
Likewise, at the hearing held in August 1998, the appellant 
testified that she had no restriction in the range of 
movement of her jaws (Transcript, p. 7).  

The VA examiner at the time of the official dental 
examination in September 1995 reported that the appellant's 
TMJ dysfunction was mild, manifested by occasional morning 
pain, occurring approximately once a week depending on the 
amount of "heavy chewing" performed the day before.  The 
appellant complained on examination that her jaw joint and 
muscles tired easily when she chewed, requiring her to stop 
and rest before resuming; but she admitted that she did not 
have to avoid any particular type of food for this reason.  
On examination, no deviations were noted in extrusive 
movements of the jaw from right to left, and the dentition 
seemed well balanced in that regard.  TMJ radiograph also 
revealed that there was no evidence of destruction of either 
TMJ.  

At the August 1998 hearing she testified that her jaw pain 
often occurs after she chews gum for an hour or more 
(transcript, pp. 11-12), but that it never interferes with 
mastication or eating.  She further testified that she had 
never talked to a doctor about the problem, even though she 
sees a dentist yearly for cleaning her teeth, and that she no 
longer wore the nighttime appliance prescribed for the 
problem while she was in the military (Transcript, p. 14).  

Based on the evidence summarized above, the Board is unable 
to conclude that the appellant manifests a compensable degree 
of functional limitation due to the service-connected TMJ 
syndrome.  Although a very minor degree of pain and weakened 
strength on repeated use of the jaw muscles and joints is 
indicated by the appellant's subjective complaints, she 
admits that this does not interfere in any significant way 
with masticating or eating.  Therefore, even considering 
38 C.F.R. §§ 4.40 & 4.45, entitlement to a compensable rating 
is not established.  See also, DeLuca v. Brown, 8 Vet. App. 
202 (1995).  As lost masticatory function, malunion or 
displacement relative to the appellant's jaw is not evident, 
a compensable rating is not shown to be warranted under 
Diagnostic Codes 9903 or 9904.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than July 13, 1995 
for VA service-connected disability compensation is not 
established.  

Entitlement to an initial compensable rating for TMJ syndrome 
is not established. 


REMAND

The appellant's left ovary has been surgically removed, and 
she contends that her right ovary is dysfunctional to the 
extent that she has entered premature menopause.  She has 
been given an initial, noncompensable rating under Diagnostic 
Code 7619 of the Rating Schedule for removal of one ovary 
with or without partial removal of the other.  Complete 
removal of both ovaries warrants a 30 percent schedular 
rating.  38 C.F.R. § 4.116, Code 7619.  

The appellant and her representative have argued that she 
should be rated by analogy to Diagnostic Code 7620, which 
provides for a 20 percent rating for complete atrophy of both 
ovaries.  However, a rating by analogy is only appropriate 
for an unlisted condition, which is not the case here.  
38 C.F.R. § 4.20.  

Nevertheless, it does appear possible that the Rating 
Schedule does not contemplate the appellant's exact 
situation, thereby warranting referral of her case for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1).  However, before any such remedy can be 
considered, it must first be determined whether the appellant 
actually suffers from complete atrophy of the right ovary 
and, if so, exactly when this situation had its onset.  The 
Board notes, for instance, that M. Swanson, M.D., reported in 
February 1997 that the appellant continued to experience 
occasional menses up until approximately February 1996.  


Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should schedule the appellant 
for a VA medical examination for 
compensation purposes in order to 
determine if she currently has complete 
atrophy of her right ovary and, if so, 
approximately when the condition had its 
onset, based on a review of the medical 
records contained within the claims file.  

2.  The RO should then readjudicate the 
appellant's claim seeking an initial 
compensable rating for her service-
connected gynecological disability.  In 
this regard the RO should specifically 
document referral of this case for 
possible extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1), if the 
appellant is found to currently manifest 
complete atrophy of her right ovary.  See 
Floyd v. Brown, 9 Vet. App. 88.96 (1996). 

If the benefit sought is not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

